Citation Nr: 0837106	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 and September 2004 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Hartford, Connecticut.                 

In June 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  A 
transcript of that hearing has been associated with the 
claims file.   

In June 2006, the Board remanded this case for additional 
development.  The Board finds that the Appeals Management 
Center (AMC)/RO complied with some, but not all, of the June 
2006 Remand directives, and therefore the Board may proceed 
with its review of only certain aspects of this appeal.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).  With respect to the veteran's claims for 
service connection for a left knee disability, and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a left ankle disability, 
these issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC in 
Washington, DC.

FINDINGS OF FACT

1.  By a July 1971 decision, the Board denied the veteran's 
claim of entitlement to service connection for a right wrist 
disability.  

2.  In September 2003, the veteran filed an application to 
reopen his claim for service connection for a right wrist 
disability.   

3.  The evidence received since the Board's July 1971 
decision, when considered by itself or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim for service connection for a right 
wrist disability.   

4.  In a December 1997 rating action, the RO denied the 
veteran's application to reopen a claim for service 
connection for a low back disability.  The veteran filed a 
notice of disagreement in June 1998 and a statement of the 
case was issued in February 1999.  In April 1999, the veteran 
filed a substantive appeal (VA Form 9); the substantive 
appeal was not received within one year of notification of 
the unfavorable RO determination in December 1997 or within 
60 days of the issuance of the statement of the case.  

5.  In September 2003, the veteran filed an application to 
reopen his claim for service connection for a low back 
disability.   

6.  The evidence received since the December 1997 rating 
action, when considered by itself or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for right wrist disability 
may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2007).  

2.  New and material evidence has not been received, and the 
claim seeking service connection for a low back disability 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claims to reopen, a July 2006 letter 
provided the veteran notice of the evidence needed to support 
his claims, and advised him of his and VA's responsibilities 
in the development of the claims.  He was also provided 
notice of the specific evidence needed to reopen the claims 
seeking service connection for a right wrist disability and a 
low back disability (See Kent v. Nicholson, 20 Vet. App. 1 
(2006)). While VCAA notice was not given prior to the rating 
on appeal, the veteran had ample opportunity to respond to 
the notice letter and participate in the adjudicatory/appeal 
process.  He is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the July 2006 letter informed the 
veteran of disability rating and effective date criteria.

The veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  
Significantly, when an appellant seeks to reopen a claim of 
service connection, the duty to assist by arranging for a VA 
examination or securing a medical advisory opinion does not 
attach unless the claim is reopened.  See 38 C.F.R. § 
3.159(c)(4)(C).  Evidentiary development in these matters is 
complete to the extent possible.

II.  Legal Criteria and Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, to include 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7Vet. App. 439, 488 (1995) 
(en banc).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when aggravation of a veteran's 
non-service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Right Wrist Disability

The veteran's original claim of entitlement to service 
connection for a right wrist disability was denied by a July 
1971 Board decision on the basis that the veteran's right 
wrist disability was not demonstrated as having been present 
during active military service, and as such, the veteran did 
not incur or aggravate his right wrist disability during his 
period of active military service.  The July 1971 Board 
decision is final.  38 U.S.C.A. § 7104.  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108.  
Because the July 1971 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim for service connection for a right wrist 
disability should be reopened and re-adjudicated on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 
(1996).       

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates  to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the July 1971 Board 
decision consisted of the veteran's service medical records 
and an August 1970 VA examination report.   

The veteran's STRs are negative for any complaints or 
findings of a right wrist disability.  The records show that 
in July 1970, the veteran underwent a separation examination.  
At that time, the veteran's upper extremities were clinically 
evaluated as "normal."    

In August 1970, the veteran underwent a VA examination.  At 
that time, he stated that during service, he sprained his 
right wrist.  The physical examination of the veteran's right 
wrist was entirely negative.  An X-ray of the veteran's right 
wrist was reported to show that the radius was about the same 
length as the ulna, suggesting the possibility of a previous 
impacted fractures.  Localized irregularities were seen in 
the lower extremity of that bone.  The ulna showed a small 
fragment adjacent to the styloid, possibly due to an ununited 
chip fracture.  The carpal bones appeared normal.  Following 
the physical examination and a review of the veteran's X-
rays, the examiner diagnosed the veteran with a right wrist 
injury, with a history of possible fracture.     

Evidence submitted subsequent to the July 1971 Board decision 
consists of VA Medical Center (VAMC) outpatient treatment 
records, dated from September 1985 to February 1988, and from 
January 1995 to April 1996, and hearing testimony.       

VAMC outpatient treatment records, dated from September 1985 
to February 1988, and from January 1995 to April 1996, show 
that in September 1986, the veteran had an X-ray taken of his 
right hand.  The X-rays were reported as showing degenerative 
changes in the wrist.  In June 1995, the veteran underwent a 
physical evaluation.  At that time, it was noted that he had 
tenderness on the dorsum of his right wrist.  

In June 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  At 
that time, he stated that during service, he injured his 
right wrist when he fell over a boardwalk while running for a 
bunker.  According to the veteran, following the injury, he 
developed chronic pain in his right wrist.  He noted that he 
was given a brace from the VA to wear on his right wrist.      

In this case, the veteran contends that he injured his right 
wrist during service, and that following the injury, he 
developed chronic pain in his right wrist.  According to the 
veteran, he currently had a right wrist disability that was 
related to his period of active service, to specifically 
include his claimed in-service right wrist injury.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, as a layman, the 
veteran is not qualified to offer a medical opinion regarding 
the etiology of his condition, and his assertions cannot 
serve as a basis to reopen the claim for service connection 
for a right wrist disability.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Moreover, his contention that he 
currently has a right wrist disability that is related to his 
period of active service is cumulative of his previous 
contention at the time of his prior claim, and therefore, is 
not new and material.         

Upon a review of the evidence submitted subsequent to the 
July 1971 Board decision, the Board finds that the VAMC 
outpatient treatment records, dated from September 1985 to 
February 1988, and from January 1995 to April 1996, are 
"new" in that they were not of record at the time of the 
Board's denial in July 1971.  However, the Board concludes 
that the aforementioned evidence is not "material" because 
it does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a right 
wrist disability.  Rather, it merely confirms that the 
veteran continues to experience a right wrist disability, 
without offering any indication of a causal link or nexus 
between the veteran's period of military service and the 
right wrist disability.   

In this case, the specified basis for the original July 1971 
disallowance of the veteran's claim for service connection 
for a right wrist disability was that there was no evidence 
of record showing that the veteran's right wrist disability, 
then diagnosed as a right wrist injury with possible fracture 
of the right wrist, was incurred in or aggravated by the 
veteran's military service.  The evidence submitted 
subsequent to the July 1971 Board decision does not address 
or contradict this reasoning.  The evidence has no bearing on 
the issue of entitlement to service connection for a right 
wrist disability in that it does not address whether the 
veteran's right wrist disability, currently diagnosed as 
degenerative changes in the wrist, was incurred in, 
aggravated by or linked to service.  Although the evidence 
showing a diagnosis of arthritis of the right wrist is 
"new" in that it was not shown at time of the July 1971 
Board decision, nevertheless, it is not "material" because 
it does not address whether the veteran's right wrist 
arthritis is related to his period of active service.  
Therefore, the aforementioned evidence does not raise a 
reasonable possibility of substantiating the claim; it is not 
material evidence.  38 C.F.R. § 3.156.

The Board finds that the evidence added to the record since 
the Board's July 1971 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between service and any 
current right wrist disability, to include degenerative 
changes of the right wrist.  The additional evidence in 
question is not new and material evidence within the meaning 
of the cited legal authority, sufficient to reopen the 
veteran's claim for service connection for a right wrist 
disability.   

Low Back Disability 

By a November 1970 rating action, the RO denied the veteran's 
original claim of entitlement to service connection for a low 
back disability on the basis that there was no evidence of 
record showing that the veteran had a low back disability 
that was related to his period of service, to specifically 
include his in-service low back injury.  In January 1989, the 
veteran filed a claim of entitlement to service connection 
for a low back disability as secondary to a right knee 
disability.  The Board notes that the veteran is not service-
connected for a right knee disability.  Thus, by an August 
1990 rating action, the RO denied the veteran's claim of 
entitlement to service connection for a low back disability 
as secondary to a right knee disability on the basis that 
because the veteran was not service-connected for a right 
knee disability, secondary service connection could not be 
extended to the low back disability.        

In a July 1996 rating action, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a low back disability.  The veteran was 
provided notice of the decision and his appellate rights.  He 
filed a notice of disagreement in August 1996 and a statement 
of the case was issued in November 1996.  He did not file a 
substantive appeal (VA Form 9).  Therefore, the August 1993 
rating decision became final based on the evidence then of 
record.  By a December 1997 rating action, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a low back disability, as secondary to 
right knee and left ankle disabilities.  The veteran filed a 
notice of disagreement in July 1998, and a statement of the 
case was issued in February 1999.  The veteran filed a 
substantive appeal (VA Form 9) in April 1999; however, the 
substantive appeal was not timely filed.  In this regard, 
under VA regulations, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  To be considered timely, the 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (AOJ) mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  38 C.F.R. § 20.302(b).  In this case, 
the veteran's substantive appeal, filed in April 1999, was 
not received within one year of notification of the 
unfavorable RO determination in December 1997 or within 60 
days of the issuance of the statement of the case.  Thus, the 
substantive appeal was not timely filed, and as such, the 
veteran did not perfect an appeal as to the issue of 
entitlement to service connection for a right wrist 
disability.  Accordingly, the December 1997 rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, as 
previously stated, a claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the December 1997 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection for a low back 
disability should be reopened and re-adjudicated on a de novo 
basis.  Evans, 9 Vet. App. at 273.   

The evidence of record at the time of the December 1997 
rating action consisted of the veteran's service medical 
records, an August 1970 VA examination report, VAMC 
outpatient treatment records, dated from September 1985 to 
February 1988, a February 1991 VA examination report, and a 
March 1993 VA examination report.  

The veteran's STRs show that in August 1969, the veteran fell 
while running to a bunker and hurt his back.  He subsequently 
sought treatment and was prescribed medication.  In July 
1970, he underwent a separation examination.  At that time, 
the veteran's spine and other musculoskeletal system were 
clinically evaluated as "normal."  

In August 1970, the veteran underwent a VA examination.  At 
that time, he stated that during service he fell and injured 
his lower back.  According to the veteran, following the 
injury, he developed intermittent low back pain.  The 
physical examination showed that the veteran's lumbosacral 
spine had a normal contour.  There was tenderness over the 
lumbosacral joint.  There was no limitation of motion.  An X-
ray of the veteran's lumbosacral spine was reported to show 
no intrinsic bone pathology.  The alignment of the vertebrae, 
with width of the discs and the sacroiliac articulations, 
were normal.  Following the physical examination and a review 
of the veteran's X-rays, the examiner diagnosed the veteran 
with a history of a back injury.  

VAMC outpatient treatment records, dated from September 1985 
to February 1988, show that in January 1987, the veteran was 
treated for low back pain of one month's duration.  At that 
time, he noted that he had been lifting weights and had 
developed pain in his lower back.  The diagnosis was low back 
pain, vertebral muscle spasm and sprain.  According to the 
records, in January 1988, he was once again treated for low 
back pain.  

In February 1991, the veteran underwent a VA orthopedic 
examination in order to determine if he was capable of 
vocational rehabilitation for automechanical repair.  At that 
time, the examiner noted that radiographs of the veteran's 
lumbosacral spine were obtained and were interpreted as 
showing evidence of low lumbar degenerative osteoarthritis.  

In March 1993, the veteran underwent a VA orthopedic 
examination that was pertinent to his right knee and left 
ankle.  At the time of the examination, the examiner noted 
that during service, the veteran injured his right knee and 
back during a mortar attack when he sought cover and a 
boardwalk collapsed beneath him.  The examiner reported that 
he did not examine the veteran's back but that it was his 
opinion that the veteran's back should be a part of his 
service-connected disability.  According to the examiner, 
radiographs of the veteran's back showed evidence of 
hypertrophic spurring throughout the lumbar spine consistent 
with spinal instability.      

Evidence submitted subsequent to the December 1997 rating 
action consists of VAMC outpatient treatment records, dated 
from February 1993 to February 2006, a VA X-ray report, dated 
in February 1997, a Detoxification (Detox) Discharge Summary 
from a private hospital, dated in July 2006, and hearing 
testimony.   

In August 1998, the RO received a VA X-ray report, dated in 
February 1997.  In the report, it was noted that the veteran 
had an X-ray taken of his lumbosacral spine.  The veteran 
gave a history of chronic low back pain since an injury in 
Vietnam.  The X-ray was interpreted as showing mild 
degenerative change most prominent at L4-5 and L5-S1.

In June 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  At 
that time, he stated that during service, he injured his 
lower back when he fell over a boardwalk while running for a 
bunker.  According to the veteran, following the injury, he 
developed chronic low back pain.    

In July 2006, the RO received VAMC outpatient treatment 
records, dated from February 1993 to February 2006.  The 
records include notations showing that the veteran 
experienced low back pain.  

In a Detox Discharge Summary from a private hospital, it was 
noted that the veteran was hospitalized for five days in 2006 
in order to detox from alcohol.  In the Summary, it was 
reported that the veteran had chronic low back pain.       

In this case, the veteran contends that he injured his low 
back during service and that following the injury, he 
developed chronic low back pain.  According to the veteran, 
he currently has a low back disability that is related to his 
period of active service, to specifically include his in-
service low back injury.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, as a layman, the veteran is 
not qualified to offer a medical opinion regarding the 
etiology of his condition, and his assertions cannot serve as 
a basis to reopen the claim for service connection for a low 
back disability.  See Moray, 5 Vet. App. at 211, 214.  
Moreover, his contention that he currently has a low back 
disability that is related to his period of active service is 
cumulative of his previous contention at the time of his 
prior claim, and therefore, is not new and material.         

Upon a review of the medical evidence submitted subsequent to 
the December 1997 rating action, the Board finds that the 
VAMC outpatient treatment records, dated from February 1993 
to February 2006, VA X-ray report, dated in February 1997, 
and the Detox Discharge Summary from a private hospital, 
dated in July 2006, are "new" in that they were not of 
record at the time of the RO's denial in December 1997.  
However, the Board concludes that the aforementioned evidence 
is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability.  Rather, it 
merely confirms that the veteran continues to experience a 
low back disability, diagnosed as degenerative osteoarthritis 
of the low back, without offering any indication of a causal 
link or nexus between the veteran's period of military 
service and the low back disability.   

In this case, the specified basis for the original 
disallowance of the veteran's claim for service connection 
for a low back disability was that there was no evidence of 
record showing that the veteran's low back disability was 
incurred in or aggravated by the veteran's military service.  
The evidence submitted subsequent to the December 1997 rating 
action does not address or contradict this reasoning.  The 
evidence has no bearing on the issue of entitlement to 
service connection for a low back disability in that it does 
not address whether the veteran's low back disability, 
diagnosed as degenerative osteoarthritis of the low back, was 
incurred in, aggravated by or linked to service.  In 
addition, the specified basis for disallowance of the 
veteran's claim for service connection for a low back 
disability on a secondary basis was that the veteran was not 
service-connected for either a right knee disability or a 
left ankle disability.  The evidence submitted subsequent to 
the December 1997 rating action does not address or 
contradict this reasoning.  The veteran is still not service-
connected for either a right knee disability or a left ankle 
disability.  Therefore, the aforementioned evidence does not 
raise a reasonable possibility of substantiating the claim on 
a direct or secondary basis; it is not material evidence.  
38 C.F.R. § 3.156.

The Board finds that the evidence added to the record since 
the RO's December 1997 rating action, either by itself or in 
the context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between service and any 
current low back disability, to include degenerative 
osteoarthritis of the low back.  The additional evidence in 
question is not new and material evidence within the meaning 
of the cited legal authority, sufficient to reopen the 
veteran's claim for service connection for a low back 
disability.


ORDER

The appeal to reopen a claim of service connection for a 
right wrist disability is denied.  

The appeal to reopen a claim of service connection for a low 
back disability is denied.



REMAND

In the June 2006 remand, the Board noted that the veteran was 
seeking service connection for a left knee disability due to 
a right knee disability which, the veteran argued, was 
incurred in service.  According to the Board, service 
connection was not currently in effect for a right knee 
disability.  In this regard, the Board was referring the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a right knee 
disability to the RO for adjudication.  As such, the Board 
found that the issue of entitlement to service connection for 
a left knee disability was inextricably intertwined with the 
issue of entitlement to service connection for a right knee 
disability, since the veteran  was arguing that the left knee 
disability was caused by the right knee disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" where they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered). Therefore, 
the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
right knee disability had to be resolved prior to further 
appellate action on the issue of entitlement to service 
connection for a left knee disability.  Thus, it was the 
Board's determination that appellate consideration of that 
issue was deferred.  

In the June 2006 remand, the Board also determined that the 
record showed that the veteran had filed a timely notice of 
disagreement with respect to the September 2004 rating 
decision which denied entitlement to service connection for a 
left ankle disability.  (The Board noted that the RO had 
incorrectly addressed the left ankle issue on a de novo 
basis, when it should have been adjudicated as whether new 
and material evidence had been presented to reopen that 
claim.)  After the veteran was notified that the record had 
been transferred to the Board, he testified at a June 2005 
Board hearing that he disagreed with the RO's decision.  
Because the veteran received notice that the Board had 
assumed jurisdiction of his appeal and the Board hearing had 
been reduced to writing (transcript) and was of record, it 
could be construed as a notice of disagreement.  See 38 
C.F.R. § 20.300; Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993) (holding that testimony at a hearing, once reduced to 
writing, can be construed as an NOD).  Under those 
circumstances, a statement of the case needed to be issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the 
Board remanded the issue of whether new and material evidence 
had been presented to reopen a claim of entitlement to 
service connection for a left ankle disability and directed 
the RO to issue a statement of the case for the 
aforementioned issue.  

Following the June 2006 remand decision, there is no evidence 
of record showing that the RO subsequently adjudicated the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a right knee 
disability.  In addition, there is no evidence of record 
showing that the RO subsequently issued a statement of the 
case for the issue of whether new and material evidence had 
been presented to reopen a claim of entitlement to service 
connection for a left ankle disability.  (The Board notes 
that the RO issued a supplemental statement of the case 
(rather than a statement of the case) on this issue in 
January 2008, and did not properly inform the veteran of his 
appellate rights, specifically, the need to submit a timely 
substantive appeal on this issue.)  Therefore, in light of 
the above, it is the Board's determination that the RO has 
not complied with the instructions from the July 2006 remand.  
The Board observes that it is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board and 
the RO with remand directives is neither optional nor 
discretionary.  Where the remand of the Board or the Court is 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall, 11 Vet. at App. 268.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
whether new and material evidence has been 
presented to reopen a claim of entitlement 
to service connection for right knee 
disability.  Only if the veteran perfects 
an appeal of this claim should it be 
certified to the Board.

2.  The RO should issue a statement of the 
case for the issue of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for a left ankle disability.  
The veteran must be advised of the time 
limit for filing a substantive appeal.  
Only if the veteran perfects an appeal of 
this claim should it be certified to the 
Board.

3.  All timely appeals should then be 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


